TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-07-00474-CR




Eric Bud-Shantee Urdy aka Erik Bud Jones, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
NO. 05-900-K368, HONORABLE BURT CARNES, JUDGE PRESIDING


 
M E M O R A N D U M   O P I N I O N

                        Appellant’s court-appointed attorney filed a brief concluding that the appeal is
frivolous and without merit.  The brief meets the requirements of Anders v. California, 386 U.S. 738 
(1967), by presenting a professional evaluation of the record demonstrating why there are no
arguable grounds to be advanced.  See also Penson v. Ohio, 488 U.S. 75 (1988); High v. State,
573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974);
Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972); Gainous v. State, 436 S.W.2d 137 
(Tex. Crim. App. 1969).  Appellant received a copy of counsel’s brief and was advised of his right
to examine the appellate record and to file a pro se brief.  No pro se brief has been filed.
                        We have reviewed the record and counsel’s brief and agree that the appeal is frivolous
and without merit.  We find nothing in the record that might arguably support the appeal. 
See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim. App. 2005).  Counsel’s motion to
withdraw is granted.
                        The judgment of conviction is affirmed.
 
                                                                        ___________________________________________                                                                        Diane M. Henson, Justice
Before Justices Patterson, Waldrop and Henson
Affirmed
Filed:   July 31, 2008
Do Not Publish